                 Case 20-10343-LSS              Doc 19       Filed 02/18/20        Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                               (Joint Administration Requested)
                           Debtors.
                                                               Hearing Date: TBD
                                                               Objection Deadline: TBD

     DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) SCHEDULING CERTAIN
    DEADLINES IN CONNECTION WITH POTENTIAL DISPUTES REGARDING THE
     DEBTORS’ IDENTIFIED PROPERTY AND (II) GRANTING RELATED RELIEF

         The Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit

corporations that are debtors and debtors in possession in the above-captioned chapter 11 cases

(together, the “Debtors”), submit this motion (the “Motion”), pursuant to section 105(a) of title

11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), rules 7001,7016,

7026, 9013, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and rule 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an order,

substantially in the form attached hereto as Exhibit A (the “Proposed Order”), (i) approving a

schedule for the commencement of an adversary proceeding and certain related deadlines in

connection with potential disputes regarding whether certain identified property set forth on

Exhibit B, as such exhibit may be modified or supplemented from time to time (the “Identified

Property”) is subject to enforceable restrictions under applicable law and/or is otherwise



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
               Case 20-10343-LSS        Doc 19       Filed 02/18/20   Page 2 of 13




unavailable to satisfy creditor claims (the “Property Dispute”) and (ii) granting related relief. In

support of this Motion, the Debtors respectfully state as follows:

                      STATUS OF THE CASES AND JURISDICTION

       1.      On the date hereof (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Court”). Concurrently with the filing of this Motion, the

Debtors have requested joint administration and procedural consolidation of these chapter 11

cases pursuant to Bankruptcy Rule 1015(b). The Debtors continue to operate and maintain their

non-profit organization and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment of a trustee

or examiner in these cases, and no statutory committee has been appointed.

       2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to Local Rule 9013-1(f), to

the entry of a final order or judgment by the Court in connection with this Motion if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The statutory and other predicates for the relief requested herein are section

105(a) of the Bankruptcy Code, Bankruptcy Rules 7001, 7016, 7026, 9013, and 9014, and Local

Rule 9013-1.




                                                 2
                Case 20-10343-LSS             Doc 19        Filed 02/18/20       Page 3 of 13




                                 BACKGROUND OF THE DEBTORS

        5.       The BSA is a federally chartered non-profit corporation under title 36 of the

United States Code. The BSA is exempt from federal income tax under section 501(c)(3) of the

Internal Revenue Code. Founded in 1910 and chartered by an act of Congress in 1916, the BSA

is one of the largest youth organizations in the United States and one of the largest Scouting

organizations in the world, with approximately 2.2 million registered youth participants and

approximately 800,000 adult volunteers. As a non-profit corporation, the BSA is required to

adopt and carry out a charitable, religious, educational, or other philanthropic mission. The

BSA’s mission is to prepare young people for life by instilling in them the values of the Scout

Oath and Law,2 encouraging them to be trustworthy, kind, friendly and helpful, while also

training youth in responsible citizenship, skills development and self-reliance through

participation in a wide range of outdoor activities, educational programs, and, at older ages,

career-oriented programs in partnership with community organizations. Delaware BSA, LLC

(“Delaware BSA”) is a non-profit limited liability company incorporated under the laws of

Delaware and exempt from federal income tax under section 501(c)(3) of the Internal Revenue

Code. BSA is the sole member of Delaware BSA.

        6.       To carry out its mission of developing youth leaders of character and integrity, the

BSA grants charters to thousands of local organizations across the country, including faith-based

institutions, clubs, civic associations, educational institutions, and businesses. These chartered

organizations, in turn, form Scouting units—referred to as “packs” for Cub Scouts, “troops” for

Scouts BSA (formerly known as Boy Scouts), “crews” for Venturing, “ships” for Sea Scouts,

2
  Scout Oath: “On my honor I will do my best to do my duty to God and my country and to obey the Scout Law; to
help other people at all times; to keep myself physically strong, mentally awake, and morally straight.” Scout Law:
“A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful, thrifty, brave, clean, and
reverent.”


                                                        3
              Case 20-10343-LSS         Doc 19       Filed 02/18/20   Page 4 of 13




“labs” for STEM Scouts, and “posts” for Exploring. Scouting units are led by adult volunteers

appointed by the chartered organization. Each of the BSA’s approximately 81,000 Scouting

units in the United States is organized, registered, and supported by one of 261 local councils

that are chartered by the BSA and oversee the Scouting program in an assigned geographic

area. Each local council is separately incorporated under the non-profit laws of its respective

state, maintains an independent board of directors and senior management, and is exempt from

federal income tax under section 501(c)(3) of the Internal Revenue Code. The BSA does not

hold any equity interest in any local council, chartered organization, or Scouting unit, and only

the BSA and its wholly owned subsidiary, Delaware BSA, are debtors in these chapter 11 cases.

Additional information regarding the BSA, its mission and operations, and the events and

circumstances preceding the Petition Date is set forth in the Declaration of Brian Whittman in

Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings and the Debtors’

Informational Brief, filed concurrently herewith.

                               THE IDENTIFIED PROPERTY

       7.      The Debtors have commenced these chapter 11 cases to achieve the dual

objectives of (a) equitably compensating victims of abuse in its Scouting programs and (b)

ensuring that the BSA emerges from bankruptcy with the capability to continue carrying out its

mission. Congress, in chartering the BSA, recognized that the BSA mission was “intended to

supplement and enlarge established modern educational facilities in activities in the great and

healthful out-of-doors where may be the better developed physical strength and endurance, self-

reliance, and the powers of initiative and resourcefulness, all for the purpose of establishing

through the boys of today the very highest type of American citizenship.” H.R. Rep. No. 64-130,

at 1 (1916). If the BSA’s mission is to continue, it is imperative that the Debtors and their



                                                 4
                Case 20-10343-LSS             Doc 19        Filed 02/18/20       Page 5 of 13




relevant stakeholders begin to immediately address the complicated legal and financial issues

that the Debtors anticipate will be the subject of mediation (and potentially litigation) in these

cases.3

          8.     Prominent among these issues and central to the success of the non-profit

Debtors’ chapter 11 restructuring is the preservation of the Identified Property that is subject to

enforceable use restrictions under applicable law and/or that the Debtors hold in a fiduciary

capacity for the sole benefit of donors, their intended beneficiaries, and members of the public

who have entrusted the Debtors with property to carry out the Debtors’ mission, as authorized

and approved by Congress. Much of the Identified Property, moreover, is essential to the BSA’s

ability to carry out its mission in a manner consistent with its charter and bylaws. Without, for

example, the high adventure facilities owned by the BSA – including Northern Tier in Minnesota

and parts of Canada, the Philmont Scout Ranch in New Mexico, and the Florida Sea Base in

south Florida – the BSA could not provide essential experiences that form the heart of Scouting.

Unlike a for-profit debtor, the non-profit BSA relies on property entrusted to the organization,

and not simply capital, to carry out its mission.

          9.     The Debtors assert that all of the Identified Property, both real and personal, is

subject to enforceable restrictions under applicable law and/or is otherwise unavailable to satisfy

creditor claims. As noted above, the Debtors have listed the Identified Property on the asset

sheet attached hereto as Exhibit B, as such exhibit may be modified or supplemented from time

to time.



3
  Concurrently herewith, the Debtors have filed the Debtors’ Motion for Entry of an Order (I) Appointing a Judicial
Mediator, (II) Referring Certain Matters to Mandatory Mediation, and (III) Granting Related Relief (the “Mediation
Motion”). The Mediation Motion requests the appointment of a sitting bankruptcy judge (if the relevant parties are
unable to agree on a mediator) to mediate any and all issues related to the comprehensive resolution of claims
relating to historical acts of abuse in the BSA’s Scouting programs through a chapter 11 plan of reorganization.


                                                        5
              Case 20-10343-LSS          Doc 19       Filed 02/18/20   Page 6 of 13




       10.     The Debtors anticipate that the characterization of any property as Identified

Property will be subject to litigation. See, e.g., In re Archdiocese of Milwaukee, Adv. Pro. No.

11-02459 (SVK) (Bankr. E.D. Wis. 2011) (adversary proceeding concerning whether certain

assets were available for creditor recoveries); In re Catholic Diocese of Wilmington Inc., Adv.

Pro. No. 09-52866 (CSS) (Bankr. D. Del. 2009) (same); In re Roman Catholic Archbishop of

Portland, Adv. Pro. No. 04-03292 (ELP) (Bankr. D. Or. 2004) (same); In re Catholic Diocese of

Spokane, Adv. Pro. No. 04-80038 (PCW) (Bankr. E.D. Wash. 2004) (same). Because the issue

of Identified Property directly affects creditor recoveries, the Debtors anticipate that any official

committee formed in these chapter 11 cases (a “Committee”) or future claimants’ representative

appointed in these chapter 11 cases (the “Future Claimants’ Representative” and together with

any such Committee, a “Complainant”) will likely commence an adversary proceeding seeking a

determination of whether the Identified Property is available for creditor recoveries.

       11.     In light of the significant costs to both creditors and the estate that could be

associated with protracted discovery and litigation of the Property Dispute, the Debtors have

proactively taken steps to minimize such costs by establishing and populating an electronic data

room (the “Data Room”) that contains information relevant to the Property Dispute. The Data

Room currently includes, among other things, financial information and asset-level information

for the Debtors and the Identified Property, and the Debtors continue to populate the Data Room

with relevant information. The Debtors are doing their utmost to ensure that the Data Room will

include all information that would typically be requested through discovery, so that key

constituents can, without obstruction or undue delay, review, examine, and consider all

documents relevant to this issue. Further, subject to the entry of an acceptable confidentiality




                                                  6
                Case 20-10343-LSS            Doc 19       Filed 02/18/20      Page 7 of 13




and protective order, the Debtors intend to make the Data Room available to a Complainant.4

The Debtors hope that by preemptively gathering and providing this information, all parties in

interest will benefit from a reduction in the costly delays and expenses of protracted discovery.

                                         RELIEF REQUESTED

        12.      By this Motion, the Debtors respectfully request that the Court enter the Proposed

Order substantially in the form attached hereto as Exhibit A, scheduling dates and deadlines (the

“Proposed Schedule”) in connection with the Property Dispute.

        13.      The Debtors request that the Court hear this Motion on the date established for the

hearing of the Debtors’ second day motions.

        14.      Before the hearing on this Motion, the Debtors will seek to meet and confer with

counsel for any Committee and the Future Claimants’ Representative in the hope of reaching

agreement on the Proposed Order and Proposed Schedule.

                                    THE PROPOSED SCHEDULE

        15.      A summary of the key deadlines that the Debtors seek to establish pursuant to the

Proposed Schedule are as follows:

       Access to the Data Room: to be given to the advisors of a Complainant upon their
        formation or appointment and subject to the entry of an acceptable confidentiality and
        protective order;

       Deadline for a Complainant to request initial information against the Debtors that are not
        duplicative of the documents and information available in the Data Room: fourteen (14)
        days after their formation or appointment;

       Deadline for a Complainant to file a Complaint commencing the Property Dispute: thirty
        (30) days from entry of the Proposed Order;

       Deadline for the filing of any Answer to the Complaint (the “Answer”): thirty (30) days
        from the filing of the Complaint;

4
  A form of the confidentiality and protective order was filed as Exhibit C to the Debtors’ Informational Brief
[Docket No. 4].


                                                      7
              Case 20-10343-LSS         Doc 19       Filed 02/18/20    Page 8 of 13




      Meet and confer regarding subsequent scheduling: no later than fourteen (14) days after
       the filing of the Answer;

      Deadline for Statement on Mediation: ninety (90) days after the Petition Date; and

      Status Conference for subsequent scheduling: To be requested with Chambers subject to
       availability no later than one hundred twenty (120) days from the Petition Date.

                                      BASIS FOR RELIEF

       16.     As a non-profit organization that relies on donations and volunteers, an efficient

resolution of the property dispute is critical to the Debtors’ ability to continue to exist and to

reorganize. Moreover, the Debtors face significant difficulty in accurately projecting creditor

recoveries or their ability to continue as a going concern without a final determination as to

whether the Identified Property is property available for creditor recoveries.

       17.     Any delay in a resolution of the property dispute will result in additional costs to

the Debtors, interfere with creditor recovery, including ensuring that victims are fairly

compensated, and jeopardize the continued existence of this critical and storied non-profit

organization. Accordingly, the Debtors are seeking to strike balance between affording parties in

interest a sufficient opportunity to review, examine and potentially challenge the Debtors’

characterizations of their assets, on the one hand, with the manifest need to avoid protracted,

disorganized and delayed litigation in these cases. Accordingly, subject to an acceptable

confidentiality and protective order, the Debtors are providing a Complainant immediate access

to the Data Room populated with a significant volume of relevant information in connection with

the Property Dispute and requesting a fair and efficient time frame for adjudicating this dispute.

       18.     An adversary proceeding commenced under Bankruptcy Rule 7001 is appropriate

for determining the interests of a Debtor in property and adversary proceedings have been



                                                 8
                Case 20-10343-LSS       Doc 19       Filed 02/18/20   Page 9 of 13




commenced in other bankruptcy cases involving similar disputes regarding the characterization

of property. See, e.g., In re Archdiocese of Milwaukee, Adv. Pro. No. 11-02459 (SVK) (Bankr.

E.D. Wis. 2011), ECF No. 1, at 2 (complaint commencing adversary proceeding pursuant to

Bankruptcy Rule 7001 to determine interests of Debtor in property); In re Roman Catholic

Bishop of Great Falls, Mont., Adv. Pro. No. 09-52866 (CSS) (Bankr. D. Del. 2009), ECF No. 1

(same).     Bankruptcy courts have also, in similar contexts, ordered that committees file an

adversary proceeding to determine ownership of property. In re Catholic Diocese of Wilmington

Inc., 432 B.R. 135, 146 (Bankr. D. Del. 2009) (stating that the court “instructed the Committee to

commence an adversary proceeding to resolve” issues relating to the debtors’ ownership of and

interests in property); In re Roman Catholic Archbishop of Portland, Adv. Pro. No. 04-03292

(ELP) (Bankr. D. Or. 2004), ECF. No. 157 (ordering the tort claimant committee to “file an

adversary proceeding seeking a declaratory judgment relating to Debtor’s ownership of and

interests in the property . . .”).

          19.   Courts have the inherent power to adopt and implement deadlines, such as the

Proposed Schedule, which will aid in the orderly and efficient administration of proceedings.

McGehee v. U.S. Dep’t of Justice, 362 F. Supp. 3d 14, 18 (D.D.C. 2019) (noting that courts

“enjoy broad discretion when deciding case management and scheduling matters”) (citing In re

Vitamins Antitrust Class Actions, 327 F.3d 1207, 1210 (D.C. Cir. 2003)); In re Iron-Oak Supply

Corp., 162 B.R. 301, 304 (Bankr. E.D. Cal. 1993) (“It is settled that there is a discretionary

power inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants.”) (internal quotation marks omitted))

(collecting cases).




                                                 9
              Case 20-10343-LSS         Doc 19     Filed 02/18/20     Page 10 of 13




       20.     In addition to this inherent power, section 105(a) of the Bankruptcy Code grants

bankruptcy courts broad authority and discretion to “issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” The grant of

authority under 105(a) extends to adopting and implementing deadlines. See, e.g., In re DSC,

Ltd., 325 B.R. 741, 744 (Bankr. E.D. Mich. 2005) (finding that, where a bankruptcy court set a

deadline for joining an involuntary petition for bankruptcy, “the [c]ourt simply exercised its

normal case management authority” and “the [c]ourt also had authority to issue this scheduling

order . . . under the provisions of 11 U.S.C. § 105(a) and (d)). Likewise, Federal Rule 16, as

made applicable by Bankruptcy Rule 7016, authorizes courts to enter scheduling orders for the

purpose of “provid[ing] for the judicial control over a case, streamlin[ing] proceedings,

maximiz[ing] the efficiency of the court system, and actively manag[ing] the timetable of case

preparation to expedite the speedy and efficient disposition of cases.” Paoli v. Stetser, No. 12-66-

GMS-CJB, 2013 WL 2154393, at *2 (D. Del. May 6, 2013) (internal quotation marks and

citation omitted).

       21.     Bankruptcy courts have consistently affirmed that the purpose of a scheduling

order is to promote the efficient and economical use of the estates’ resources, allow the court to

maintain judicial control over the proceedings, and conserve judicial resources. See e.g., In re

Coyne Elec. Contractors, Inc., 231 B.R. 204, 207 (Bankr. S.D.N.Y. 1999) (“The policy

underlying rigorous adherence to the Scheduling Order and the Joint Pretrial Order is based upon

the necessity to administer all contested matters and adversary proceedings in a Chapter 11 case

as promptly as possible for the benefit of the parties to the adversary proceeding and all parties in

interest in the Chapter 11 case.”); In re Scott, No. 07-40001, 2007 WL 1555814, at *1 (Bankr.

N.D. Ind. May 11, 2007) (“If the prescribed path is followed, and counsel does what the court



                                                 10
             Case 20-10343-LSS          Doc 19    Filed 02/18/20      Page 11 of 13




has asked or expects, things operate like clockwork and cases can be processed smoothly and

efficiently . . . that is the very purpose for procedural rules and scheduling orders.”).

Implementation of the Proposed Schedule would further these goals by minimizing the resources

necessary to determine the Debtors’ interest in the Identified Property.

       22.     The Debtors seek to establish administrative and procedural safeguards in order to

administer the Property Dispute at the least possible expense and in the most efficient and timely

manner. All interested parties in these chapter 11 cases will suffer greatly if the Property

Dispute is not commenced as soon as possible and not efficiently organized. The Debtors submit

that the Proposed Schedule will protect the due process rights of all parties in interest to these

chapter 11 cases and are appropriate under the circumstances, and it is fair and equitable for this

court to establish the Proposed Schedule pursuant to the Court’s broad power under section

105(a) of the Bankruptcy Code, Federal Rule 7016(b), and the Court’s inherent authority to

manage its own docket.

                                            NOTICE

       23.     Notice of this Motion has been served on the following parties and/or their

counsel, if known, via first-class mail, e-mail and/or hand delivery: (i) the U.S. Trustee; (ii) the

twenty-five (25) law firms representing the largest numbers of abuse victims asserting claims

against the Debtors; (iii) the holders of the thirty (30) largest unsecured claims against the

Debtors on a consolidated basis, other than abuse-related claims; (iv) counsel to JPMorgan Chase

Bank, N.A.; (v) the County Commission of Fayette County (West Virginia), as issuer of those

certain Commercial Development Revenue Bonds (Arrow WV Project), Series 2010A, 2010B

and 2012; (vi) representatives of the prepetition Ad Hoc Committee of Local Councils; (vii)

counsel to the prepetition Future Claimants’ Representative; (viii) counsel to the prepetition ad



                                                 11
             Case 20-10343-LSS           Doc 19    Filed 02/18/20   Page 12 of 13




hoc group of attorneys representing significant numbers of abuse victims; (ix) the United States

Attorney’s Office for the District of Delaware; (x) the Internal Revenue Service; (xi) the United

States Department of Justice; and (xii) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto, approving the Proposed Schedule for litigating the

Property Dispute and granting any further relief the Court may deem just and proper.




                          [Remainder of Page Intentionally Left Blank]




                                                  12
            Case 20-10343-LSS   Doc 19    Filed 02/18/20   Page 13 of 13




Dated: February 18, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Derek C. Abbott
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    James F. Conlan (pro hac vice pending)
                                    Thomas A. Labuda (pro hac vice pending)
                                    Michael C. Andolina (pro hac vice pending)
                                    Matthew E. Linder (pro hac vice pending)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Email: jconlan@sidley.com
                                           tlabuda@sidley.com
                                           mandolina@sidley.com
                                           mlinder@sidley.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (pro hac vice pending)
                                    Alex R. Rovira
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Email: jboelter@sidley.com
                                           arovira@sidley.com

                                    PROPOSED COUNSEL TO THE DEBTORS
                                    AND DEBTORS IN POSSESSION

                                         13
